



Exhibit 10.3




CONSENT UNDER THE AUGUST 31, 2017 SEVERANCE AGREEMENT
This CONSENT UNDER THE AUGUST 31, 2017 SEVERANCE AGREEMENT (this “Consent”) is
made and entered into as of the 29th day of March, 2019 with reference to the
Severance Agreement (the “Agreement”) dated as of August 31, 2017, by and
between PQ Corporation, a Pennsylvania corporation (the “Company”) a
wholly-owned subsidiary of PQ Group Holdings Inc., a Delaware corporation
(“Holdings”), and Scott Randolph (the “Executive”). Any capitalized term not
otherwise defined herein shall have the meaning ascribed to it in the Agreement.
WHEREAS, the Executive currently serves as Executive Vice President and Group
President—Performance Materials and Chemicals;
WHEREAS, effective as of March 1, 2019, Executive has agreed to become, and
consents to assuming, the role in Potter Industries, LLC, as its President, with
the duties assigned to that job as have been or may be outlined to the Executive
by the Chief Executive Officer of the Company (the “2019 Change in Title and
Responsibilities”); and
WHEREAS, the 2019 Change in Title and Responsibilities may constitute a Good
Reason termination event pursuant to subpart (A) of the Good Reason definition
in Section 1.01 of the Agreement.
NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
and acknowledge as follows:


1.
The Executive agrees that in exchange for the delay in the period under which he
can consider a Good Reason termination as set forth in paragraph 2 below, he
will not use in any way the 2019 Change in Title and Responsibilities as a means
or basis to provide the Company a Termination Notice for a Good Reason
termination (or otherwise claim a Good Reason termination under the Agreement
with respect to the 2019 Change in Title and Responsibilities). The Executive
also waives any time period provided for in the Agreement to consider the 2019
Change in Title and Responsibilities as it relates to a basis for Good Reason
termination, except as set forth in paragraph 2 below. For the avoidance of
doubt, nothing in this Agreement shall affect the Executive’s right to claim a
Good Reason termination or to provide the Company a Termination Notice for a
Good Reason termination for any reason other than the 2019 Change in Title and
Responsibilities.

2.
In consideration for the Executive’s delay of the time period and other promises
in paragraphs 1 and 2 hereof, the Company agrees that beginning on January 15,
2020 and ending on January 31, 2020 (the “Window Period”), Executive shall have
the right to make a claim for a Good Reason termination and to provide the
Company a Termination Notice in accordance with the requirements of Sections
1.01 and 2.01 of the Agreement as a result of the 2019 Change in Title and
Responsibilities. If such a claim is made, the Executive’s separation of
employment from the Company will be (unless otherwise agreed by the Company in
writing) no sooner than March 1, 2020.






--------------------------------------------------------------------------------




Executive acknowledges and agrees that the Window Period will be his only
opportunity to make a claim for, and to provide a Termination Notice in
connection with, a Good Reason termination resulting from the 2019 Change in
Title and Responsibilities. No Good Reason termination will be effective under
the Agreement, based on the 2019 Change in Title and Responsibilities, other
than provided in this paragraph.
3.
Other than as set forth in this Consent, the Agreement is unchanged and
unamended, and remains in full force and effect.

4.
The provisions of this Consent may be amended and waived only with the prior
written consent of the Company and the Executive, and no course of conduct or
failure or delay in enforcing the provisions of this Consent shall affect the
validity, binding effect or enforceability of this Consent or any provision
hereof.

5.
This Consent shall be governed by and construed in accordance with the domestic
laws of the Commonwealth of Pennsylvania without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the Commonwealth of Pennsylvania.

6.
This Consent may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
The parties hereto agree to accept a signed electronic copy of this Consent as a
fully binding original.





IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first written above.


EXECUTIVE


/s/ Scott Randolph        
Scott Randolph








PQ CORPORATION




By: /s/ Belgacem Chariag        
Name: Belgacem Chariag
Title: President and CEO
   






2

